Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABILITY NOTICE

EXAMINER’S STATEMENT OF ALLOWANCE:
 The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious:
	“an apparatus for generating electric energy and for vaporizing a low-temperature liquefied gas, comprising… a fluid circuit in which the following components are arranged in succession in a flow direction of the fluid: a first heat exchanger which is installed in the conduit further in the flow direction of the low-temperature liquefied gas downstream of the pump, a compressor, a second heat exchanger, in parallel, a first side of a third heat exchanger and the waste heat utilization system, an expansion engine with coupled generator, and a second side of the third heat exchanger” (Claim 1), or
	“a process for generating electric energy and for vaporizing a low- temperature liquefied gas… wherein the fluid stream is circulating in a fluid circuit, with it being compressed downstream of the first heat exchanger, taking up heat in a second heat exchanger, being divided into a first substream and a second substream, with the first substream being heated at least in a waste heat utilization system by exhaust gases of a heat engine and the second substream being heated in a third heat exchanger and the first substream and the second substream being combined again into a combined fluid, the combined fluid being depressurized and subsequently heating the second substream in the third heat exchanger before it heats the low-temperature liquefied gas in the first heat exchanger” (Claim 7), in combination with the other limitations set forth in the independent claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                     

/Timothy P. Kelly/Primary Examiner, Art Unit 3753